Citation Nr: 0820741	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an extension of temporary total rating due 
to treatment for service-connected right knee disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for right knee 
disability, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for hiatal hernia, 
currently rated 10 percent disabling.

4.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

5.  Entitlement to service connection for a sinus disability, 
to include allergic rhinitis.

6.  Entitlement to service connection for bilateral foot 
disability.

7.  Entitlement to service connection for right foot, plantar 
warts.

8.  Entitlement to service connection for left knee 
disability, claimed as secondary to right knee disability.

9.  Entitlement to service connection for bilateral hip 
disability, claimed as secondary to right knee disability.

10.  Entitlement to service connection for right shoulder 
disability, to include as due to right knee disability.

11.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and anxiety.

12.  Entitlement to service connection for low back 
disability, to include as due to right knee disability.

13.  Entitlement to service connection for left shoulder 
disability, to include as due to right knee disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2003, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in March 2004.

The Board notes that a July 2005 rating decision granted 
service connection for depression/mood/anxiety disorder, and 
carpal tunnel syndrome, and denied entitlement to service 
connection for right hand condition, right ankle condition, 
weight gain, head injury, myopic astigmatism with headaches, 
and hearing loss with tinnitus.  In October 2005, the veteran 
filed a notice of disagreement with regard to the disability 
ratings assigned to depression/mood/anxiety disorder, and 
carpal tunnel syndrome, and the denial of service connection 
for right hand condition, right ankle condition, and myopic 
astigmatism with headaches.  A statement of the case was 
issued in April 2006, and the veteran did not file a timely 
substantive appeal.  Thus, these issues are not in appellate 
status.  A July 2006 rating decision denied entitlement to 
service connection for residuals of meningitis.  The veteran 
filed a notice of disagreement in August 2006, and a 
statement of the case was issued in May 2007.  The veteran 
did not file a timely substantive appeal, thus this issue is 
not in appellate status.  The Board, however, does 
acknowledge a December 2007 statement in which he inquired of 
the status of his claim of service connection for residuals 
of meningitis, and claims for increased ratings for 
depression/mood/anxiety disorder, and carpal tunnel syndrome.  
Such inquiries are referred to the RO for appropriate action.

The issues of entitlement to service connection for PTSD; 
entitlement to service connection for low back disability, to 
include as due to right knee disability; and, entitlement to 
service connection for left shoulder disability, to include 
as due to right knee disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will VA will notify the veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO granted an 
extension to the veteran's temporary total rating due to 
treatment for service-connected right knee disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30, 
assigning a start date of September 16, 2002, to October 31, 
2002.

2.  There is objective evidence of slight right knee 
disability, with x-ray evidence of degenerative joint disease 
of the right knee, but there is no recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

3.  The veteran's service-connected hiatal hernia is 
manifested by pyrosis and regurgitation, but is not 
productive of considerable impairment of health. 

4.  A chronic respiratory disability is not due to exposure 
to asbestos, chemical toxins, or polluted water in service, 
nor is any respiratory disability otherwise related to the 
veteran's military service.  

5.  The veteran does not have chronic sinusitis or chronic 
allergic rhinitis, and any such claimed disability is 
otherwise not related to the veteran's military service.

6.  Plantar warts, right foot, was manifested during active 
service.  No other foot or bilateral foot disability 
manifested during the veteran's active duty service, or is 
related to the veteran's active duty service, including his 
service-connected right knee disability.  

7.  Chronic left knee sprain was not manifested during the 
veteran's active duty service, nor is chronic left knee 
sprain, otherwise related to the veteran's active duty 
service, including his service-connected right knee 
disability.

8.  The veteran does not have a chronic bilateral hip 
disability, and any such claimed disability is otherwise not 
related to the veteran's military service, or his service-
connected right knee disability.

9.  The veteran does not have a chronic right shoulder 
disability, and any such claimed disability is otherwise not 
related to the veteran's military service, or his service-
connected right knee disability.


CONCLUSIONS OF LAW

1.  The full benefit sought for an extension to temporary 
total rating due to treatment for service-connected right 
knee disability requiring convalescence pursuant to 38 C.F.R. 
§ 4.30 has been awarded.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007); Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5262 (2007).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

4.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  A sinus disability, to include allergic rhinitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Plantar warts, right foot, was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

8.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is the left knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

9.  A bilateral hip disability was not incurred in or 
aggravated by the veteran's active duty service, nor is any 
bilateral hip disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

10.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service, nor is any 
right shoulder disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

In September 2002, the veteran underwent right knee 
arthroscopic surgery and debridement.  In the December 2002 
rating decision, the RO assigned a temporary total rating due 
to treatment for service-connected right knee disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30, from 
September 24, 2002, to October 31, 2002.  In his subsequent 
notice of disagreement and substantive appeal, the veteran 
claimed that he should have been awarded a temporary total 
rating for a 6 week period.  In a May 2007 rating decision, 
the RO assigned the temporary total rating due to treatment 
for service-connected right knee disability requiring 
convalescence pursuant to 38 C.F.R. § 4.30, from September 
16, 2002, to October 31, 2002.  The date of September 16, 
represents the date of the actual surgical procedure; 
documentary evidence had recently been received by VA 
reflecting such date.  Such extension constitutes award of a 
temporary total rating for 46 days, and is actually in excess 
of the 6 weeks requested by the veteran.  The Board finds 
that the extension awarded in the May 2007 rating decision 
constitutes a full grant of the benefit sought on appeal, and 
thus there remains no further appellate issue to consider.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2002.  
The letter predated the December 2002 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in March 2004, pertaining to his claims of service connection 
for respiratory disability, to include claimed asbestos 
exposure, and sinus disability.  He was also issued another 
VCAA letter in September 2007 pertaining to the increased 
rating issues.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the April 2002 and 
September 2007 VCAA notices fully informed the veteran that 
he may submit medical evidence as well as lay observations 
and employer statements in support of his claim.  
Specifically, the veteran was informed that he could submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
his disability has become worse and also how such disability 
symptoms affect him, and he was also informed that he could 
submit statements from employers as to job performance, lost 
time, or other information regarding how his condition 
affects his ability to work.  At the December 2004 VA 
examinations, the veteran reported on how such disabilities 
affected his employment.  Additionally, the February 2004 
statement of the case, and September 2005 and May 2007 
supplemental statements of the case collectively notified the 
veteran of the specific diagnostic code criteria pertaining 
to the knee and hiatal hernia.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In September 2007, the veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  With 
regard to the claim of service connection for plantar wart, 
right foot, as will be discussed in more detail below, the 
Board has determined that service connection is warranted for 
such claimed disability.  Therefore, any notice deficiency 
constitutes harmless error (see Bernard, supra), as section 
5103(a) notice provisions have been satisfied, and if the 
veteran so chooses, he will have an opportunity to initiate 
the appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  Otherwise, since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection for the other claims on 
appeal, and entitlement to an increased disability rating for 
the right knee and hiatal hernia, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records and post-service VA and 
private medical records.  The Board notes that despite 
attempts from VA, the veteran's June 9, 1987 separation 
examination is unavailable for review.  Due, however, to the 
missing service examination report, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is 
otherwise no indication of relevant, outstanding records 
which would support the veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board notes 
receipt of new evidence in April 2008; however, such evidence 
pertains to issues not in appellate status, and the issue of 
entitlement to an acquired psychiatric disability which is 
being remanded for further development.  Thus, the Board may 
proceed with a decision on the merits with regard to the 
fully developed issues.

The evidence of record contains VA examinations performed 
which will be discussed in detail below.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  As will be discussed below, 
the Board has determined that VA examinations are unnecessary 
with regard to his claims of service connection for bilateral 
hip and right shoulder disabilities.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues discussed herein below.

III.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Right knee disability

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The Board notes that service connection is in effect for 
status post chondromalacia patella, right knee, rated 10 
percent disabling, effective June 10, 1987.  In January 2002, 
the veteran filed a claim for an increased disability rating.  
The veteran has been awarded a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 from September 15 to October 31, 
2002, thus the appeal encompasses entitlement to an increased 
disability rating from January 2001 to September 14, 2002, 
and November 1, 2002, to the present.

By way of history, during service the veteran had chronic 
subluxation of the right patella with no frank dislocation.  
He underwent lateral release of the right knee, which 
improved the problem.

The Board notes that there are minimal subjective complaints 
and objective findings documented pertaining to the right 
knee from January 2001 to the present.

In May 2002, a private medical record reflects complaints of 
pain in the right knee.  There was no limitation of movement, 
no swelling, and no effusion.  

In July 2002, the veteran sought private treatment with F. 
Heckl, M.D., of New Mexico Orthopaedic Associates.  The 
veteran reported pain and a sense of giving away with his 
right knee.  The knee had a mild degree of apprehension to 
provocative testing for instability of the patella, and there 
was moderate crepitus of the right patellofemoral joint.  The 
collateral and cruciate ligaments were stable, the meniscal 
signs were unrevealing and the x-rays showed lateral tilt of 
both patellas.  Dr. Heckl recommended a medial retinacular 
thermal shrinkage of the right knee and debridement.

In September 2002, the veteran underwent surgery of the right 
knee, and as detailed hereinabove, a temporary total 
evaluation for convalescence was assigned effective September 
16 through October 31, 2002.

Correspondence dated in January 2003 from Dr. Heckl reflects 
that as of the veteran's September 2002 surgery, he had 
significant degeneration of his patella, and was advised to 
try and reduce the amount of stress on his knee in his work 
and in his athletic pursuits.  A sedentary type of job was 
recommended as best for his long-term knee health.

A December 2004 VA examination report reflects complaints of 
right knee pain.  He denied any instability since his 
September 2002 arthroscopic surgery.  He denied any trauma, 
injurious episodes or falls.  He reported that knee swells at 
the end of every day, but he can walk without deficit.  He 
denied the use of a cane, crutch or brace, and the knees 
respond to a minor amount of ice and rest.  The veteran's 
knee symptoms do not keep him awake at night.  He denied any 
locking, clicking or getting stuck, but noted fatigue and an 
aching sensation.  He described pain on the medial aspect of 
the knee and behind the knee cap.  The pain was normally a 2 
on a 10 point scale, and a few times per week the knee would 
hurt and swell and the pain would become a 4 out of 10.  He 
denied a history of subluxations or dislocations or 
deformities associated with the knee.  On objective 
examination, there was a small intra-articular effusion with 
no swelling, deformity, or discoloration.  He had pain to 
palpation minorly with patellar movement.  He had no medial 
or lateral joint line tenderness.  Range of motion was from 0 
to 135 degrees actively and passively without pain.  He had 
negative McMurray's click test, negative instabilities to 
anterior drawer, Lachman's and varus or valgus stress 
testing.  He had 5/5 strength for flexion and extension.  The 
assessment was retropatellar pain syndrome, status post 
lateral release in the service and two arthroscopies with 
clean-out procedures with no instability to anterior cruciate 
ligament (ACL) with degenerative arthritis confirmed on x-ray 
examination.  The examiner noted that although he has a 
history of thermal shrinkage to ACL, there is no instability 
and no evidence of trauma.  He has negative McMurray's click 
test and no evidence of instability.  He has no history of 
instability to the patella since leaving service.  The 
examiner opined that it was reasonable to believe that he has 
lost 15 to 20 percent of his range of motion, strength, 
coordination and fatigability due to retropatellar pain 
syndrome on the right.  

A diagnosis of retropatellar pain syndrome, with degenerative 
arthritis confirmed on x-ray examination, has been rendered 
with regard to the right knee.  The RO has assigned a 10 
percent disability rating pursuant to Diagnostic Code 5262, 
impairment of tibia and fibula.  In light of the diagnosis of 
degenerative arthritis, the veteran's knee disability should 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In turn, this requires rating the veteran's disability under 
the rating criteria for limitation of motion, Diagnostic 
Codes 5260 and 5261.  

Initially, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5262.  The objective evidence 
of record support a finding of a slight knee disability; 
however, the objective evidence does not support a finding of 
a moderate knee disability.  Prior to his September 2002 
surgery, in May 2002 although the veteran complained of pain 
in the right knee, there were no objective findings recorded.  
On examination in July 2002, he complained of pain and a 
sense of giving away but his only symptomatology included a 
mild degree of apprehension to provocative testing for 
instability of the patella, and moderate crepitus of the 
right patellofemoral joint.  Based on such findings, the 
veteran's physician recommended surgery, but the objective 
findings do not support a finding of moderate knee 
disability.  Post-surgery, in December 2004, he complained of 
pain, swelling, and fatigue, but objective examination did 
not reveal any swelling and only pain to palpation minorly 
with patellar movement.  Thus, the post-surgical objective 
findings do not support a finding of moderate knee 
disability.

As detailed, on examination in May 2002, there was no 
limitation of motion and the veteran did not voice any 
complaints related to the knee.  There are otherwise no range 
of motion findings of record prior to his September 2002 
surgery.  As detailed, the December 2004 VA examination 
reflects flexion to 135 degrees actively and passively 
without pain.  Extension was normal, to 0 degrees.  Although 
the examination findings reflect limitation of flexion by 5 
degrees, such findings do not constitute a compensable rating 
under Diagnostic Code 5260, flexion limited to 60 degrees.  
Consequently, based on the objective evidence of record, the 
veteran's knees exhibit only slight limitation of motion.  
The veteran's range of motion findings are noncompensable 
under the provisions of both Diagnostic Codes 5260 and 5261.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 10 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Code 5003 is all that is permitted under that 
regulatory provision.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The December 2004 VA examiner opined that it was 
reasonable to believe that he has lost 15 to 20 percent of 
his range of motion, strength, coordination and fatigability 
due to his retropatellar pain syndrome.  Even in 
consideration of such opinion, however, the Board finds that 
the present 10 percent rating takes into consideration the 
veteran's complaints of knee pain and fatigability, thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5257 provides for a rating in excess of 10 
percent; however, application of this code is inappropriate 
as there have been no objective findings of recurrent 
subluxation or lateral instability.  Prior to surgery in July 
2002, the veteran complained of a sense of giving away, and 
while there was a mild degree of apprehension to provocative 
testing for instability, the collateral and cruciate 
ligaments were stable, and the meniscal signs were 
unrevealing.  Likewise, at the December 2004 VA examination, 
the veteran denied any instability.  The examiner 
specifically determined that there was no evidence of 
instability, and that the veteran had no history of 
instability to the patella since leaving service.  The 
examiner did not note any findings of recurrent subluxation.  
Thus, a compensable disability rating under Diagnostic Code 
5257 is not warranted.  

Diagnostic Code 5256 provides for a rating in excess of 10 
percent; however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the knee.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  The veteran 
specifically denied any locking at the December 2004 VA 
examination.  Genu recurvatum, as rated pursuant to 
Diagnostic Code 5263, is inapplicable as it has not been 
diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The veteran underwent surgery to the right 
knee in September 2002; however, he received a temporary 
total evaluation for over a 6-week period.  At the December 
2004 VA examination, the veteran reported that he had an 
incapacitating episode just over a year prior, but it was due 
to his lumbar spine disability.  He reported missing five or 
six days of work due to his lumbar spine disability.  He 
denied missing any work in 2004 due to incapacitating 
episodes.  He reported missing between five and six days of 
work sporadically due to multiple joint complaints, but 
reported that he can function at a very high level.  While 
acknowledging Dr. Heckl's recommendation that the veteran 
reduce the amount of stress on his knee while at work, the 
subjective and objective evidence does not reflect that the 
veteran's right knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right knee disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

Hiatal hernia

Service connection is in effect for hiatal hernia with acid 
regurgitation and gastroesophageal reflux disease (GERD), 
rated 10 percent disabling, effective June 10, 1987.  In 
January 2002, the veteran filed a claim for an increased 
disability rating.  The RO confirmed and continued the 10 
percent rating in December 2002, and the veteran perfected an 
appeal therefrom.  Thus, the rating period on appeal is from 
January 2001 to the present.

In February 2001, the veteran underwent an 
esophagogastroduodenoscopy.  A history of heartburn for years 
with dysphagia was reflected.  The procedure revealed a large 
distal esophageal ulcer with inflammation; distal 
esophagitis; and no strictures.

In March 2001, the veteran underwent another 
esophagogastroduodenoscopy.  The impression was large distal 
esophageal ulcer with inflammation; distal esophagitis; and 
no strictures.  He was prescribed Protonix.  

In April 2002, the veteran underwent an 
esophagogastroduodenoscopy.  A previous history of severe 
reflux with a distal esophageal ulceration was noted.  The 
findings included a large sliding hiatal hernia in the distal 
esophagus, approximately 5 centimeters in length; at the 
gastroesophageal junction there was a hemi circular area from 
the three o'clock to nine o'clock position at the 
gastroesophageal junction which was erythematous and 
consistent with severe esophagitis; and there was also a 
slight appearance of a very mild, non occlusive Schatzki's 
ring.  It was noted that there would be no need for a repeat 
endoscopy unless he has recurrent warning symptoms of 
dysphagia or refractory reflux.

A July 2002 private medical record refers to the February 
2001 esophagogastroduodenoscopy which reflected a large 
distal esophageal ulcer and esophagitis, and noted that a May 
2002 esophagogastroduodenoscopy looked good.  He was 
prescribed Zantac.  The assessments were esophageal ulcer and 
GERD.

A December 2002 private medical record reflects complaints of 
stomach pain and increased acid.  There was no melena or 
hematemesis.  There was no epigastric tenderness.  The 
assessment was GERD.

In December 2003, the veteran sought initial VA outpatient 
treatment.  He indicated that he was seeking to establish VA 
care for the sole purpose of obtaining his Rabeprazole, since 
Kaiser Permanente uses Protonix which does not work for him.  
A long-standing history of reflux was noted, and it was noted 
that an April 2002 endoscopy confirmed severe esophagitis.  
He was told to stay on his Rabeprazole.  The assessment was 
reflux esophagitis on Rabeprazole, and he was prescribed 
Rabeprazole 20 milligrams twice a day.

In December 2004, the veteran underwent a VA examination to 
assess his hiatal hernia.  He reported taking Aciphex.  He 
reported being on Omeprazole because that is what the health 
plan changed him to, although he reported the Aciphex worked 
better.  He reportedly had frequent flatulence, especially in 
the morning, and that he soiled his pants on a daily basis.  
He denied experiencing epigastric pain, the use of antacids, 
nausea or vomiting, symptoms of acid reflux, and blood in his 
stool.  He reported having a banana, apple, and some milk and 
latte for breakfast; fruit or sandwich for lunch, the 
sandwich consisting of baloney, roast beef, cheese; and a 
chicken breast, salad, chicken tenders, steak, potato, or 
spaghetti for dinner.  He denied snacking between meals.  He 
complained of weight gain.  He reported since injuring his 
knee his weight had gone up.  He reported weight problems all 
of his life.  He denied any thyroid problem, but the examiner 
noted that thyroid/parathyroid was listed.  The examiner 
suspected that this is listed due to his weight gain.  There 
was no endocrine problem with the veteran.  

On physical examination, the veteran's abdomen was obese, 
soft, and nontender with bowel tones in all quadrants.  His 
liver and spleen were not enlarged.  The examiner noted that 
the veteran last had a esophagogastroduodenoscopy in 2002, 
and it showed a large sliding hiatal hernia in the distal 
esophagus approximately 5 centimeters in length.  There was 
some esophagitis present.  The examiner stated that these 
conditions would not cause the abdominal gas and increased 
passing of gas the veteran experiences.  This is most likely 
diet-related.  The examiner noted, however, that the 
veteran's diet unless he has lactose intolerance does not 
explain the increased gas either.  The examiner opined that 
his hiatal hernia was not causing the increased flatulence, 
and the veteran was not experiencing any symptoms of acid 
reflux.  The examiner also diagnosed weight gain but noted 
that the veteran has fought weight all of his life, and noted 
that his parents are overweight.  The examiner stated that 
his weight gain was not secondary to medication.  The 
examiner opined that it was due to dietary indiscretion and 
heredity.

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The veteran's service-connected hiatal hernia has 
been rated by the RO as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is assigned when there is 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Based on the subjective complaints, and objective findings 
detailed hereinabove, a disability rating in excess of 10 
percent is not warranted for the veteran's hiatal hernia.  
The medical evidence clearly reflects that the veteran 
experiences occasional regurgitation and pyrosis, thus the 
evidence of record shows that he has at least two of the 
symptoms described under the 30 percent rating criteria.  A 
30 percent disability rating, however, is not warranted as 
the veteran does not experience more than two symptoms of the 
disability, and there is no evidence of considerable 
impairment of health.  Specifically, although a February 2001 
record reflects a history of heartburn with dysphagia, the 
subsequent medical records do not reflect subjective 
complaints of dysphagia or objective findings of dysphagia.  
The medical records do not reflect any related complaints of 
substernal, or arm or shoulder pain.  The veteran has a left 
shoulder disability but such is due to rotator cuff 
impingement syndrome.  The medical evidence does not reflect 
any complaints of vomiting, material weight loss, and 
hematemesis or melena with moderate anemia.  While 
acknowledging that the esophagogastroduodenoscopys revealed 
an esophageal ulcer and hiatal hernia, the veteran does not 
exhibit symptoms so as to warrant a disability rating in 
excess of 10 percent.  Moreover, the December 2004 VA 
examiner opined that his increased flatulence was not due to 
his hiatal hernia.  There is otherwise no other diagnostic 
code which could provide for a higher disability rating.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's hiatal 
hernia has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

For the reasons and bases expressed above, the Board has 
concluded that a disability rating in excess of 10 percent 
for hiatal hernia is not warranted.  Accordingly, the benefit 
sought on appeal is denied.

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Respiratory disability

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The veteran has claimed multiple respiratory disabilities, to 
include asthma, reactive airway disease, bronchitis, 
pneumonia, and just generally difficulty breathing.  He has 
claimed respiratory problems due to ingestion of polluted 
water in a near drowning incident in January 1984, and has 
also claimed exposure to asbestos, and other chemical toxins 
during service.  Even if the Board were to concede that his 
claims of exposure to asbestos during service (see McGinty, 4 
Vet. App. at 432), exposure to other chemical toxins during 
service, and ingestion of polluted water during service, are 
plausible, the claim for respiratory disability must still be 
denied.

Service treatment records reflect that on January 12, 1985, 
the veteran complained of a congested chest and pain upon 
inspirations.  On examination, he had some throat redness, 
and small pustules present.  On examination of the lungs, 
rales were noted upon inspiration.  The assessment was 
bronchitis and he was prescribed Baytussin and throat 
lozenges.  Three days later he returned for treatment 
complaining of coughing up blood for 24 hours.  His throat 
was slightly red, but there were no postules noted.  On 
examination of the chest, there were some rales noted in the 
lungs.  The assessment was questionable, and he was referred 
to the dispensary for sputum culture.  Another service 
treatment record dated January 15, reflects that there was 
tenderness of the frontal maxillary sinuses.  The assessment 
was possible hemoptysis of questionable etiology.  A February 
1985 service treatment record reflects that the sputum 
culture test was positive for Neisseria meningitis.  He still 
complained of some productive cough, but not as severe.  The 
assessment was bronchitis.  An undated chest x-ray, which 
references the positive meningitis result, was within normal 
limits.  As noted a separation examination is not of record.

A September 1996 private medical record reflects a notation 
of asthma which the veteran stated was "not bad at all."  A 
diagnosis of asthma was rendered, and it was noted that he 
had not used an inhaler since February 1996.  A May 1998 
private medical record reflects complaints of upper 
respiratory symptoms that are mostly resolved, and complaints 
of pain over his sinuses.  The assessment was sinusitis and 
bronchitis.  A December 2001 private treatment record 
reflects complaints of a sinus congestion, and a history of 
asthma.  The diagnosis was sinusitis.

In December 2004, the veteran underwent a VA examination to 
assess his claimed respiratory disability.  He reported that 
during service, in January 1984, he fell into the Chesapeake 
Bay when he slipped off the edge of an icy pier.  He claims 
he hit his head when he fell and was knocked out.  He did not 
require resuscitation.  One to two weeks later, he reportedly 
came down with bronchitis, and claims breathing problems 
since that time.  He claims that he had asthma attacks 
approximately a decade ago; but such asthma has been 
controlled using an albuterol inhaler.  He reports that he 
will occasionally get bronchitis; however, he has not had 
bronchitis for the last year.  The examiner noted that it was 
very difficult to elicit a history from the veteran because 
he is a vague historian; he will affirm an answer and then 
will change his answer thus the examiner noted that he was a 
bit inconsistent.  The veteran reported that he gets short of 
breath with activity, walking, and going up stairs.  He 
reported that he was exposed to asbestos while on the U.S.S. 
Bolster.  The examiner noted that the veteran had Neisseria 
meningitis during service, which is a bacteria in his lung.  
The examiner stated that there should be no residuals from 
the in-service episode.  The examiner noted that the veteran 
never had pneumonia.  Based on the veteran's report that he 
fell in a contaminated bay, the examiner suspected that if he 
aspirated the contaminated water he would have experienced an 
aspirate pneumonia of which there was no evidence.  The 
examiner ordered a chest x-ray and pulmonary function tests, 
and opined that it was doubtful that his near-drowning was 
the basis for his complaints.  He underwent PA and lateral 
views of the chest.  The mediastinum, hila, and pulmonary 
vessels were within normal limits.  The lungs were clear, and 
the pleural margin was distinct.  There was mild degenerative 
osteophytes seen anteriorly in the inferior thoracic spine, 
otherwise the bones were grossly unremarkable.  The 
impression was that there was no evidence of acute 
cardiopulmonary disease.  The examiner also noted that there 
was no evidence of chronic lung disease or asbestos exposure.  
He also underwent pulmonary function tests which showed that 
spirometry, lung volumes, and diffusion capacity were all 
within normal limits.  

Although post-service medical records do reflect a diagnosis 
of asthma in 1996, such diagnosis was rendered approximately 
nine years after separation from service.  The veteran has 
not submitted any evidence to support that any asthma is 
etiologically related to his bout of bronchitis, or any 
incident, in service.  Otherwise, the objective medical 
evidence does not reflect any respiratory disability, to 
include reactive airway disease, chronic bronchitis, or 
pneumonia, and the evidence does not reflect that he has 
cardiopulmonary disease, chronic lung disease or any evidence 
of asbestos exposure.  Notwithstanding this, the December 
2004 VA examiner stated that if he had ingested contaminated 
water during service, he would have likely experienced 
aspirate pneumonia, which is not documented in service.  Also 
even prior to confirmation that he does not have a chronic 
respiratory disability, the examiner opined that it was 
doubtful that his near-drowning experience was the basis for 
his respiratory complaints.  But even assuming that the 
veteran was exposed to asbestos, chemical toxins, and 
ingested polluted water during service, the objective 
evidence of record does not reflect a chronic respiratory 
disability from such claimed experiences.  Thus, while it is 
clear that the veteran did suffer from bronchitis during 
service, there is no evidence to support that any such 
bronchitis is chronic in nature, or that he suffers from any 
residuals thereof.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or respiratory disabilities due to exposure 
to asbestos, chemical toxins, and polluted water during 
service; however, he lacks the medical expertise necessary to 
diagnose a specific medical disability or conclude any 
condition is etiologically related to any such exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board is not concluding that he was not exposed to asbestos, 
chemical toxins, or polluted water during service, but 
without medical evidence of a chronic disability due to any 
such exposure, the claim must be denied.  Exposure to 
asbestos, chemical toxins, or polluted water, in and of 
itself, is not considered a disability for VA purposes.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of a respiratory 
disability as no such chronic disability as has been 
diagnosed.  Service connection must thus be denied.  This is 
a case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Sinus disability

The veteran has also claimed that he has a chronic sinus 
disability, to include allergic rhinitis.  The Board has 
already summarized the pertinent service treatment records 
hereinabove, and there is no indication that the veteran 
complained of or was treated for a sinus disability in 
service, to include allergic rhinitis.  

Upon complaining of upper respiratory symptoms in May 1998, 
the examiner diagnosed bronchitis and sinusitis.  As noted 
hereinabove, a December 2001 private treatment record 
reflects complaints of a sinus congestion, and a history of 
asthma.  The diagnosis was sinusitis.  Another 2001 private 
medical record reflects complaints of cold symptoms and a 
diagnosis of sinusitis and allergic rhinitis.  A November 
2002 private medical record reflects a diagnosis of upper 
respiratory infection or sinusitis.  

In December 2004, the veteran underwent a VA examination.  He 
complained of recurring episodes of sinusitis at times with 
otitis media occurring once or twice a year since service 
from 1982 to 1987.  He also claimed perennial and seasonal 
allergic rhinitis, and claimed that testing revealed that he 
was allergic to cedar trees, pollen, grass, and dust.  
Treatment has consisted primarily of corticosteroid nasal 
sprays and antihistamine decongestant medication.  He has 
also been treated with antibiotics.  He claimed that 
approximately six months prior he had pansinusitis and 
possibly otitis media.  He denied any significant sinusitis 
or ear infections prior to service, and did not have any 
significant allergies.  He reported that the onset of his 
symptoms was related to an in-service incident in January 
1984 when he had a near-drowning experience, was coughing up 
blood, and had Neisseria meningitis in February 1985.  He 
reported constant post nasal discharge and intermittent nasal 
congestion owing to his allergies.  Upon physical 
examination, the examiner diagnosed seasonal and perennial 
allergic rhinitis with history of sinusitis, with no evidence 
of chronic sinusitis other than allergic and currently no 
evidence of allergic rhinitis.  

Initially, the Board notes that service treatment records are 
completely devoid of any diagnoses or complaints related to a 
sinus disability or allergic rhinitis.  The veteran suffered 
from bronchitis during service, but the in-service examiners 
did not attribute his bronchitis to sinusitis or allergic 
rhinitis.  There is also no evidence to support the veteran's 
claim that he has sinusitis or allergic rhinitis due to the 
claimed near-drowning incident in service.  Moreover, the 
current objective medical evidence does not reflect any 
chronic sinus disability or chronic allergic rhinitis 
disability.  While acknowledging the bouts of allergic 
rhinitis and sinusitis in 1998, 2001, and 2002, there is no 
indication that they constitute chronic disabilities.  The 
December 2004 examiner opined that the veteran's allergic 
rhinitis was seasonal, and found no objective evidence of 
sinusitis.  Thus, service connection must be denied.  

The Board has considered the veteran's own lay statements to 
the effect that he has a sinus disability causally related to 
his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of a sinus 
disability, to include allergic rhinitis, as no such chronic 
disability as has been diagnosed.  Service connection must 
thus be denied.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.




Bilateral feet disability & Right foot plantar wart 
disability

Initially, the Board notes that the veteran generally claimed 
entitlement to service connection for bilateral feet 
disability, and referred to experiencing pain in the feet 
during service.  He has also claimed bilateral feet 
disability, as secondary to his service-connected right knee 
disability.  As will be discussed below, service treatment 
records document that the pain experienced in the right foot 
during service was related to his plantar warts and thus the 
Board has determined that such claim for bilateral feet 
disability encompasses a musculoskeletal claim and skin 
related claim pertaining to claimed plantar warts.

A service treatment record dated in January 1983 reflects 
complaints of sharp pain to the ball of the bottom of the 
right foot for two months.  The examiner noted a plantar wart 
on the ball of the right foot, tender to palpation.  
Apparently, the wart was removed.  He also underwent an x-ray 
examination which showed no significant bony abnormality.  In 
February 1983, the veteran sought follow-up treatment for 
removal of the last bursis of seed.  The examiner applied 
salic acid.  Another February 1983 clinical record reflects 
that his plantar wart was progressing well and there was no 
callogenous fiber noted.  He sought treatment with the 
dermatology clinic and it was noted that he had a vurvea 
plantar on the right foot.  

The Board notes that service treatment records do reflect 
that on February 12, 1984, he incurred an inversion of the 
right ankle.  The claim of service connection for right ankle 
disability has been separately adjudicated, and is not 
currently in appellate status.  

A private medical record dated in December 2001, reflects 
complaints of a lesion to the right foot between the fourth 
and fifth.  There was mild tenderness and a wart like 
appearance.  The examiner diagnosed wart.  Another 2001 
private medical record reflects complaints of bilateral foot 
pain in the heel to arch.  The veteran denied any injury or 
trauma.  The examiner diagnosed plantar fasciitis.

In December 2004, the veteran underwent an orthopedic 
examination.  With regard to the feet, he reported that 
during service he had a right foot complaint of pain in the 
ball of his foot and plantar warts, which he reported were 
shaved out.  He denied any problems since that time.  He 
reiterated that since the plantar warts were grinded out of 
his feet in service, he has been asymptomatic since that 
time.  He reported that the feet do not cause him any pain.  
He can lift, bend, twist, and carry daily without any 
problems on his feet.  He denied any swelling, deformity or 
discoloration.  He denied the use of shoe insoles.  He had no 
specific devices created for his feet.  He denied undergoing 
any treatment for them, and they do not affect his range of 
motion, strength, coordination, or fatigability.  He denied 
any treatment or problems with his feet bilaterally, and 
there was no swelling, deformity or discoloration 
bilaterally.  He denied any surgery to the feet.  On physical 
examination of the feet, there was no swelling, deformity or 
discoloration of the feet.  He had equal range of motion from 
45 degrees of plantar flexion and 25 degrees of dorsifexion 
actively and passively.  Supination, pronation and inversion 
and eversion were all 5/5.  He had no deficits in alignment 
of the foot.  He had no Achilles tenderness to palpation.  He 
had no painful motion.  There were no plantar warts on 
examination.  There was nontenderness to palpation about the 
entire foot on the right and left.  He could sit, stand and 
had no pain with manipulation passively and actively, and no 
pain at any point during the examination.  The examiner 
diagnosed asymptomatic foot with history of plantar wart on 
the right, resolved with no symptoms.  The examiner noted no 
loss of range of motion, strength, coordination, or 
fatigability.

With regard to the veteran's claim of a disability related to 
the feet, other than plantar warts, service treatment records 
do not reflect that he had any other foot disability during 
service.  As noted, an in-service x-ray examination was 
normal.  Post-service medical records reflect a diagnosis of 
plantar fasciitis in 2001, however, there is no indication 
that such diagnosis is related to service, or to his plantar 
warts.  Such diagnosis was rendered approximately 13 years 
after separation from service.  Moreover, on examination in 
December 2004, no foot disability was detected.  In the 
absence of proof of a present musculoskeletal disability 
related to the feet, and the absence of the presence of any 
evidence suggesting that any plantar fasciitis is related to 
service or to his right knee disability, service connection 
for a bilateral feet disability must be denied.  

With regard to the veteran's claim of service connection for 
right foot, plantar warts, the Board finds that service 
connection is warranted for such disability.  Service 
treatment records reflect treatment for plantar warts on the 
right foot during service, and a private medical record dated 
in December 2001 reflects a recurrence of a plantar wart on 
the right foot.  Despite the absence of plantar warts on 
examination in December 2004, in light of the post-service 
recurrence in December 2001, the Board finds that service 
connection is warranted for right foot, plantar wart.  The 
Board notes, however, that such award is strictly limited to 
the right foot, as service treatment records and post-service 
medical records do not reflect plantar warts to the left 
foot.  

In short, while the preponderance of the evidence is against 
entitlement to service connection for bilateral feet 
disability, the Board finds that service connection is 
warranted for right foot, plantar warts.  

Left knee

Service treatment records reflect that in March 1985, the 
veteran complained of bruises to the left knee.  He reported 
that an officer had hit him.  The veteran reportedly resisted 
arrest and extra measures were used for arrest.  Possible 
alcohol intoxication was noted.  On examination of the left 
knee, ecchymosis and erythma were present.  He had good range 
of motion, and McMurray's and Drawer tests were negative.  
The assessment was bruise left knee.  Otherwise, service 
treatment records do not reflect any musculoskeletal 
complaints or injury related to the left knee.  The basis for 
the veteran's claim of service connection for left knee 
disability is that such disability is as a result of his 
service-connected right knee disability.  

Post-service private medical records do reflect complaints 
related to the left knee in 1999.  Specifically, he 
complained of knee pain after twisting his left knee 
descending the stairs.  At the December 2004 VA examination 
pertaining to the knees, he complained of swelling, feeling 
like the knee wants to give out, and fatigue.  He described 
pain on the medial aspect of both knees and behind the knee 
caps.  On examination of the left knee, he had no swelling, 
deformity or discoloration; no medial or lateral joint line 
tenderness; no intra-articular effusion; and, no 
malalignment.  Range of motion was from 0 to 135 degrees with 
strength, coordination and without fatigability to strong 
resistance, 5/5 in all planes.  He had no instabilities to 
anterior drawer or Lachman's, varus and valgus stress testing 
from 0 to 30 degrees and negative McMurray's click test.  
Motor, sensory and vascular examinations were intact with no 
deficits to palpation.  The assessment was chronic knee 
strain.  The examiner opined that it would be reasonable for 
the veteran to lose between 0 and 5 percent of range of 
motion, strength, and coordination on the left knee; but 
opined that there was no evidence to indicate that his right 
and left knees were connected at all.

Initially, the evidence of record does not support any 
contention that any current left knee disability is 
etiologically related to service.  Service treatment records 
reflect that he sustained a bruise to the knee, but is devoid 
of any musculoskeletal disability.  Moreover, the record also 
contains a lack of continuity of symptomatology following 
discharge from service.  The objective medical evidence 
reflects that the veteran did not complain of knee pain until 
over a decade after separation from service.  The lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997)

With regard to the claim that his left knee disability is 
etiologically related to his right knee disability, the Board 
accepts the December 2004 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records, and was based on a 
physical examination.  See Boggs v. West, 11 Vet. App. 334, 
343 (1998).  Given the depth of the examination report, and 
the fact that it was based on a review of the applicable 
record, the Board finds it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

While acknowledging the veteran's contentions that any 
current left knee disability is related to his right knee 
disability, the Board notes that it is well established that 
as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has otherwise not submitted any objective medical evidence to 
support an etiological relationship to his service-connected 
right knee disability.

In summary, there is no competent evidence to support an 
etiological relationship between the veteran's left knee 
disability and his service-connected right knee disability.  
Thus, service connection for any current left knee disability 
is not warranted.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see 
Gilbert, supra.

Bilateral hip

The veteran has claimed entitlement to service connection for 
a bilateral hip disability; however, he has not submitted any 
medical evidence of such disability.  Service treatment 
records are completely devoid of any complaints, injury, or 
diagnoses related to the hips.  Post-service medical records 
do not reflect any bilateral hip disability.  At the December 
2004 VA examination, the veteran did not voice any complaints 
related to the hips, thus the hips were not examined.

The record as it now stands does not include any objective 
medical evidence of bilateral hip disability.  However, 
assuming for the sake of argument that such disability 
exists, there is a lack of any persuasive evidence linking 
such to service.  No such disorder is documented in service 
medical records or post-service records.  There is no 
competent evidence of any nexus to service.   

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for bilateral hip 
disability.  Simply stated, the standards of McLendon are not 
met in this case.  The evidence does not establish that the 
veteran suffered "an event, injury or disease in service," 
with regard to his hips, nor the presence of a current 
disability, thus the first two prongs are not met, and thus 
it is unnecessary to obtain a VA medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a hip 
disability in service.

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Right shoulder

The veteran has claimed entitlement to service connection for 
a right shoulder disability; however, he has not submitted 
any medical evidence of such disability.  While service 
treatment records do reflect a complaint related to the left 
shoulder, the clinical records are completely devoid of any 
complaints, injury, or diagnoses related to the right 
shoulder.  Moreover, post-service medical records do not 
reflect any complaints or diagnoses related to the right 
shoulder.  At the December 2004 VA examination, while he 
voiced complaints related to the left shoulder, and such 
extremity was examined, he did not voice any complaints 
related to the right shoulder and thus such extremity was not 
examined.

The record as it now stands does not include any objective 
medical evidence of right shoulder disability.  However, 
assuming for the sake of argument that such disability 
exists, there is a lack of any persuasive evidence linking 
such to service.  No such disorder is documented in service 
medical records or post-service records.  There is no 
competent evidence of any nexus to service.   

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for right 
shoulder disability.  Simply stated, the standards of 
McLendon are not met in this case.  The evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service," with regard to his right shoulder, nor 
the presence of a current disability, thus the first two 
prongs are not met, and thus it is unnecessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a right shoulder disability in service.

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal on the issue of entitlement to an extension to 
temporary total rating due to treatment for service-connected 
right knee disability requiring convalescence pursuant to 38 
C.F.R. § 4.30 is dismissed.  

Entitlement to service connection for plantar wart, right 
foot, is granted.

Entitlement to a disability rating in excess of 10 percent 
for right knee disability is denied.  

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia is denied.  

Entitlement to service connection for a respiratory 
disability is denied.  

Entitlement to service connection for a sinus disability, to 
include allergic rhinitis, is denied. 

Entitlement to service connection for bilateral feet 
disability is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for right shoulder 
disability is denied.


REMAND

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record does not reflect that the veteran 
served in a combat zone, nor is the veteran claiming PTSD as 
a result of any combat related incident.  The basis of the 
veteran's PTSD claim is that during service in 1984 he claims 
that he almost drowned in polluted, frigid waters while 
wearing full heavy diving gear.  The basis of the RO's denial 
of service connection for PTSD is that a diagnosis of PTSD 
has not been rendered, and thus there is no indication that 
the RO has attempted to verify his claimed stressor.  The 
Board notes, however, that a December 2003 VA outpatient 
treatment record reflects a notation that the veteran had a 
positive PTSD screening; however, the basis for such positive 
diagnosis is unclear.  

At a December 2004 VA psychiatric examination, the examiner 
acknowledged the positive PTSD screening.  While the veteran 
discussed his military history, to include the claimed 
drowning incident and other incidents, the examiner did not 
discuss the prior positive PTSD screening or such incidents 
in rendering psychiatric diagnoses.  The examiner diagnosed 
depressive disorder and panic disorder secondary to his right 
knee disability; but did not specifically discuss the claimed 
PTSD as related to his claimed military history.  Thus, it is 
unclear whether the examiner considered whether the veteran 
met the DSM-IV criteria for PTSD.  

In March 2008 the veteran underwent a VA psychiatric 
examination.  While the examiner opined that the veteran did 
not meet the DSM-IV criteria for PTSD, the examiner diagnosed 
anxiety and opined that such condition was likely associated 
with childhood difficulties and a history of abuse, and was 
exacerbated during military service as a result of his near-
drowning incident and other dangerous work, and recovery of 
dead bodies.

In light of such opinion, the RO is instructed to attempt to 
verify the veteran's claimed stressors, as detailed in the 
PTSD questionnaire received in December 2003, December 2004 
VA examination report, March 2008 VA examination reports, and 
other statements from the veteran.  The veteran should then 
be scheduled for another VA examination to assess the nature 
and etiology of any acquired psychiatric disability, to 
include PTSD and anxiety.  

Low back disability

The veteran has claimed a low back disability as due to his 
service-connected right knee disability.  Post-service 
private medical records reflect complaints related to the 
back in March 1999; however, a magnetic resonance imaging 
(MRI) was normal.  The December 2004 VA examination reflects 
minimal objective findings related to the lumbar spine, and 
the examiner noted that his thoracic spine was asymptomatic; 
however, the examiner diagnosed chronic lumbar strain, 
superimposed on spondylolisthesis confirmed on x-ray 
examination and thoracic degenerative changes confirmed on x-
ray examination.  In light of the veteran's subjective 
complaints documented in the medical records, and objective 
findings and diagnoses, the Board finds that the veteran 
should be scheduled for a VA examination to assess the nature 
and etiology of his claimed low back disability, to include 
whether such disability is due to his service-connected right 
knee disability.

Left shoulder disability

The veteran has claimed entitlement to service connection for 
left shoulder disability, as directly related to service, and 
secondary to his right knee disability.  A February 1984 
service treatment record reflects complaints of left shoulder 
pain, and the veteran's reports of a loud noise upon left 
shoulder forward and backward movement.  Physical examination 
showed tenderness and crepitus, with full range of motion.  
The assessment was crepitus left shoulder.  A separation 
examination is not of record.  The December 2004 VA 
examination reflects minimal objective findings related to 
the left shoulder, but a diagnosis of rotator cuff 
impingement syndrome with normal x-rays of joint.  The 
examiner also noted that it was reasonable to believe that he 
lost between 5 and 10 percent of his range of motion, 
strength, coordination, and fatigability of the left shoulder 
due to repetitive movement flares above 90 degrees.  The 
examiner, however, did not offer an opinion with regard to 
the etiology of the left shoulder disability.  In light of 
the complaint documented in service, and the current 
diagnosis related to the left shoulder, the Board finds that 
the veteran should undergo another VA examination to assess 
the nature and etiology of his claimed left shoulder 
disability.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the remaining  issues on appeal.  VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Proper notice, which notifies 
him of the evidence and information necessary to support his 
claims must be issued to the veteran.  Along with ensuring 
proper VCAA notice pertaining to his claims, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issues remaining 
on appeal, the RO/AMC should ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran, to 
include the 1984 near drowning incident 
and retrieval of dead bodies.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to assess the 
nature and etiology of any acquired 
psychiatric disability, to include PTSD 
and anxiety.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination, to include the 
March 2008 VA examination report.  

The examiner should be informed of the 
details of any corroborated or 
uncorroborated stressor.  If any acquired 
psychiatric disability is diagnosed, to 
include PTSD or anxiety, the examiner 
should clearly indicate whether or not it 
is due to a claimed stressor.  

4.  The RO/AMC should schedule the 
veteran for a VA examination by an 
orthopedist in order to determine the 
nature and etiology of any current low 
back or left shoulder disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any low back disability was caused or 
aggravated by his service-connected right 
knee disability?  

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any left shoulder disability was caused 
or aggravated by his service-connected 
right knee disability?  

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any low back disability is due to service 
or any incident therein?  

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any left shoulder disability is due to 
service or any incident therein?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

5.  After completion of the above, the 
RO/AMC should review the expanded record 
and determine if any of the benefits 
sought are warranted.  Pertaining to the 
claimed PTSD, the RO/AMC should 
readjudicate the issue as entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD 
and anxiety.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


